DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
A terminal disclaimer was approved on 2/2/2022.
Claims 20, 27, 31, 35 are amended and field on 1/20/2022.
The specification was amended and field on 1/20/2022.
The amendment to specification overcome the specification objection in the action mailed on 11/12/2021.
Terminal Disclaimer
The terminal disclaimer filed on 2/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US. Patent 11,103637B2 is approved.

Allowable Subject Matter
Claims 20-39 are allowed.
As to claim 20, a syringe for interfacing with a fluid injector comprising at least one syringe latch for maintaining the syringe in operable engagement with the fluid injector, and a syringe release mechanism for releasing the syringe from operable engagement with the fluid injector, the syringe comprising: an elongated tubular body; a plunger; a syringe engagement flange and wherein the syringe engagement flange transfers movement imparted to the syringe by a user into the syringe release mechanism to force the at least one syringe latch into an open 
 In particular, Reilly (US. 20020165491A1) is the closest prior art of record. Even though Reilly discloses a syringe for interfacing with a fluid injector comprising at least one syringe latch for maintaining the syringe in operable engagement with the fluid injector, and a syringe release mechanism for releasing the syringe from operable engagement with the fluid injector, the syringe comprising: an elongated tubular body; a plunger; a syringe engagement flange, Reilly fails to disclose wherein the syringe engagement flange transfers movement imparted to the syringe by a user into the syringe release mechanism to force the at least one syringe latch into an open position to release the syringe and cause a plunger release tube to release the plunger from the piston of the fluid injector regardless of an axial position of the plunger with the piston of the fluid injector, such that both the syringe and the plunger are released by the movement imparted to the syringe by the user.
As to claim 27, a syringe system for injecting a fluid, comprising: a syringe, comprising: an elongated tubular; a plunger; a syringe engagement flange and wherein the syringe engagement flange transfers movement imparted to the syringe by a user into the syringe release mechanism to force the at least one syringe latch into an open position to release the syringe and cause a plunger release tube to release the plunger from the piston of the fluid injector regardless of an axial position of the plunger with the piston of the fluid injector, such that both the syringe 
 In particular, Reilly (US. 20020165491A1) is the closest prior art of record. Even though Reilly discloses a syringe system for injecting a fluid, comprising: a syringe, comprising: an elongated tubular; a plunger; a syringe engagement flange, Reilly fails to disclose wherein the syringe engagement flange transfers movement imparted to the syringe by a user into the syringe release mechanism to force the at least one syringe latch into an open position to release the syringe and cause a plunger release tube to release the plunger from the piston of the fluid injector regardless of an axial position of the plunger with the piston of the fluid injector, such that both the syringe and the plunger are released by the movement imparted to the syringe by the user.
As to claim 35, a mounting assembly, comprising: a front plate for a fluid injector, the front plate defining a syringe-receiving opening; and a syringe release mechanism associated with the front plate, comprising: at least one syringe latch; a syringe release gear; a syringe comprising: an elongated tubular body comprising a rearward end and a forward end; a plunger and wherein the syringe engagement flange transfers movement imparted to the syringe by a user into the syringe release mechanism to force the at least one syringe latch into the open position to release the syringe and cause a plunger release tube to release the plunger from a piston of the fluid injector regardless of an axial position of the plunger with the piston of the fluid injector, such that both the syringe and the plunger are released by the movement imparted to the syringe by the user in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Reilly (US. 20020165491A1) is the closest prior art of record. Even though Reilly discloses a mounting assembly, comprising: a front plate for a fluid injector, the front plate defining a syringe-receiving opening; and a syringe release mechanism associated with the front plate, comprising: at least one syringe latch; a syringe release gear; a syringe comprising: an elongated tubular body comprising a rearward end and a forward end; a plunger, Reilly fails to disclose wherein the syringe engagement flange transfers movement imparted to the syringe by a user into the syringe release mechanism to force the at least one syringe latch into the open position to release the syringe and cause a plunger release tube to release the plunger from a piston of the fluid injector regardless of an axial position of the plunger with the piston of the fluid injector, such that both the syringe and the plunger are released by the movement imparted to the syringe by the user.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Response to Arguments
Applicant’s arguments, see re mark, filed 1/20/2022, with respect to newly added limitation to claims 20, 27, 35 have been fully considered and are persuasive.  The 102 rejection of claims 20, 27, 35 has been withdrawn. 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        

/Lauren P Farrar/Primary Examiner, Art Unit 3783